DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 29 and 30 define a computer program or a computer program product embodying functional descriptive material.  However, the claims do not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed computer program or computer program product can be stored on a medium that can range from paper on which the program is written, to a program simply contemplated and memorized by a person. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation; the scope of a "program" or a “computer program product” covers a signal per se. In order to overcome the 101, the claimed program needs to be stored on a "non-transitory computer-readable recording medium". 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (WO 02/052393 A1)
Regarding claim 1, Smith et al. discloses a microscope system for imaging at least one region of a sample, comprising: an image generating unit for microscopic imaging of a section of a sample region to be imaged acquired in an observation beam path (Figs. 5, 6, and 11; page 4, lines 21-26 -  a camera 128 can be used to capture an image representing the microscope's field of view, and a micromanipulator controller 132 can be used to control a micromanipulator 134, which can manipulate an item 136, such as a probe, electrode, light guide, or drug injection pipette; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image); a movement unit configured to move the section to be imaged into the observation beam path of the image generating unit (page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing); a graphic user interface displayed on a display for establishing a movement range corresponding to the sample region to be imaged by way of at least one user input, the graphic user interface being configured to display a coordinate system and, after input of at least one point in the displayed coordinate system, the movement range is established as a defined movement volume (Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; Fig. 11 – a screen shot of a control window that is presented as part of a user interface; Fig. 12 – a screen shot of an image window that is presented as part of a user interface allowing an operator to select a location on am image to position an item at a location associated with the selected location; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller); and a control unit configured to activate the movement unit as a function of the defined movement volume so as to approach a set of sections corresponding to the defined movement volume in succession in the observation beam path and the sections are each imaged by the image generating unit (Figs. 1 and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).  
Regarding claim 2, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein at least one of the at least one point to be input is located on or in the sample region to be imaged (Smith et al.: Figs. 5, 6, and 11; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).  
Regarding claim 3, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that the movement volume is defined by the input of at least three points and wherein the three points form boundary points of the movement volume (Smith et al.: Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 4, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that the displayed coordinate system is a Cartesian x-y-z coordinate system (Smith et al.: Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale).  
Regarding claim 5, Smith et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the graphic user interface is configured such that first a rectangular movement range is defined as the movement range when a first and a second point in a common plane are input in the coordinate system displayed in the graphic user interface, and subsequently a cuboid movement volume is defined as the movement range when a third point outside the plane extending through the first and second point is input in the same coordinate system displayed in the graphic user interface (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 6, Smith et al. discloses all of the limitations as previously discussed with respect to claims 1, 3, and 5 including that wherein the graphic user interface is configured such that the input first, second, and/or third point form boundary points of the cuboid movement volume (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 7, Smith et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the graphic user interface is configured such that a cuboid movement volume is defined as the movement range when a first and a second point are input in the coordinate system displayed in the graphic user interface, and wherein the cuboid movement volume is defined such that the first and/or the second point form boundary points of the cuboid movement volume comprising a starting point and an end point of a spatial diagonal of the cuboid movement volume (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 8, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that the defined movement volume is displayed in the coordinate system (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 9, Smith et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein the graphic user interface is configured such that a surface grid or spatial grid made up of the approach points corresponding to the sections to be imaged is displayed in the coordinate system, in which the movement volume is contained (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 10, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that a maximum possible movement range is displayed in the coordinate system (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 2, line 31 - page 3, line 2 - in certain embodiments, a safe move feature allows an item to be moved without damaging a specimen in the three-dimensional space - for example, an operator can specify a certain location above the microscope stage above which it is believed to be safe to move the item without coming into contact with the specimen; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 11, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that already imaged sample regions or sections are displayed before or during a definition of the movement volume (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 12, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphic user interface is configured such that, after previously performed definition of a movement volume, a modified movement volume is redefined by inputting at least one further point (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 13, Smith et al. discloses all of the limitations as previously discussed with respect to claims 1 and 12 including that wherein the graphic user interface is configured such that the at least one further input point forms a new boundary point of the modified movement volume (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 14, Smith et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the sections moved into the observation beam path are each arranged in a focus of the image generating unit (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 15, Smith et al. discloses a method for imaging at least one region of a sample by means of a microscope system, comprising: imaging a section of the sample region to be imaged located in an observation beam path of an image generating unit of the microscope system by means of the image generating unit (Figs. 5, 6, and 11; page 4, lines 21-26 -  a camera 128 can be used to capture an image representing the microscope's field of view, and a micromanipulator controller 132 can be used to control a micromanipulator 134, which can manipulate an item 136, such as a probe, electrode, light guide, or drug injection pipette; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image); moving the section to be imaged by means of a movement unit of the microscope system into the observation beam path of the image generating unit (page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing); establishing a movement range corresponding to the sample region to be imaged by at least one user input in a graphic user interface of the microscope system, the user interface displaying a coordinate system and the movement range being defined as a defined movement volume by inputting at least one point in the coordinate system (Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; Fig. 11 – a screen shot of a control window that is presented as part of a user interface; Fig. 12 – a screen shot of an image window that is presented as part of a user interface allowing an operator to select a location on am image to position an item at a location associated with the selected location; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller); and activating the movement unit by a control unit of the microscope system as a function of the defined movement volume such that a predetermined set of sections is approached and imaged by the image generating unit within the defined movement volume (Figs. 1 and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).  
Regarding claim 16, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein at least one point to be input is selected such that the at least one point is located on or in the sample region to be imaged (Smith et al.: Figs. 5, 6, and 11; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).  
Regarding claim 17, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the defined movement volume is defined by the graphic user interface by the input of at least three points, and wherein the three points are used as boundary points of the defined movement volume (Smith et al.: Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 18, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein a Cartesian x-y-z coordinate system is used as the displayed coordinate system (Smith et al.: Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale).  
Regarding claim 19, Smith et al. discloses all of the limitations as previously discussed with respect to claims 15 and 17 including that wherein first a rectangular movement range is defined using the graphic user interface as the movement range when a first and a second point in a common plane are input in the coordinate system displayed by the graphic user interface, and subsequently a cuboid movement volume is defined as the movement range when a third point outside the plane extending through the first and second point is input in the same coordinate system displayed in the graphic user interface (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 20, Smith et al. discloses all of the limitations as previously discussed with respect to claims 15, 17, and 19 including that wherein the input first, second, and/or third point are assigned as boundary points of the cuboid movement volume using the graphic user interface (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 21, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein a cuboid movement volume is defined using the graphic user interface as the movement range when a first and a second point are input in the displayed coordinate system, and wherein the first and/or the second point are used as boundary points of the cuboid movement volume, so as to form a starting point and an end point of a spatial diagonal of the cuboid movement volume (Smith et al.: Figs. 5, 6, and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 22, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the defined movement volume is displayed in the coordinate system using the graphic user interface (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 23, Smith et al. discloses all of the limitations as previously discussed with respect to claims 15 and 22 including that wherein a surface grid or spatial grid made up of the approach points corresponding to the sections to be imaged is displayed in the coordinate system, in which the movement volume is contained, using the graphic user interface (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 24, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein a maximum possible movement volume in the coordinate system is displayed using the graphic user interface (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 2, line 31 - page 3, line 2 - in certain embodiments, a safe move feature allows an item to be moved without damaging a specimen in the three-dimensional space - for example, an operator can specify a certain location above the microscope stage above which it is believed to be safe to move the item without coming into contact with the specimen; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 25, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein already imaged sample regions or sections are displayed using the graphic user interface before or during a definition of the movement volume in the coordinate system (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 26, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein after definition of a first movement volume, a modified movement volume is redefined by inputting at least one further point using the graphic user interface (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 27, Smith et al. discloses all of the limitations as previously discussed with respect to claims 15 and 26 including that wherein the at least one further input point is acquired as a new boundary point of the modified movement volume using the graphic user interface (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 28, Smith et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the sections moved into the observation beam path are each arranged in a focus of the image generating unit (Smith et al.: Figs. 5, 6, 11, and 12; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image; page 9, line 21 – page 10, line 14 – the point 508 can thus be represented by a numerical triple: X, Y, Z – Fig. 6 shows another coordinate system 600 having a point 622 corresponding to point 508 of Fig. 5 – the coordinate system 600 has a coordinate system origin 602 and X-, Y-, and Z-axes, which are designated with reference to a plane parallel to the microscope stage 608 – the region 612, which is illustrated as somewhat elevated from the stage 608, corresponds to the image portion 506 of Fig. 5 – the illustration of Fig. 6 is not meant to be to scale; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller; new points can be input through the user interface shown in Fig. 11).  
Regarding claim 29, Smith et al. discloses a computer program having program code that upon execution on a processing unit of the microscope system of claim 1, carries out a method for imaging at least one region of a sample by means of a microscope system, the method comprising: imaging a section of the sample region to be imaged located in an observation beam path of an image generating unit of the microscope system by means of the image generating unit (Figs. 5, 6, and 11; page 4, lines 21-26 -  a camera 128 can be used to capture an image representing the microscope's field of view, and a micromanipulator controller 132 can be used to control a micromanipulator 134, which can manipulate an item 136, such as a probe, electrode, light guide, or drug injection pipette; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image); moving the section to be imaged by means of a movement unit of the microscope system into the observation beam path of the image generating unit (page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing); establishing a movement range corresponding to the sample region to be imaged by at least one user input in a graphic user interface of the microscope system, the user interface displaying a coordinate system and the movement range being defined as a defined movement volume by inputting at least one point in the coordinate system (Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; Fig. 11 – a screen shot of a control window that is presented as part of a user interface; Fig. 12 – a screen shot of an image window that is presented as part of a user interface allowing an operator to select a location on am image to position an item at a location associated with the selected location; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller); and activating the movement unit by a control unit of the microscope system as a function of the defined movement volume such that a predetermined set of sections is approached and imaged by the image generating unit within the defined movement volume (Figs. 1 and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).  
Regarding claim 30, Smith et al. discloses a computer program product having a computer program stored thereon having program code that upon execution of which on a processing unit of the microscope system of claim 1, carries out a method for imaging at least one region of a sample by means of a microscope system, the method comprising: imaging a section of the sample region to be imaged located in an observation beam path of an image generating unit of the microscope system by means of the image generating unit (Figs. 5, 6, and 11; page 4, lines 21-26 -  a camera 128 can be used to capture an image representing the microscope's field of view, and a micromanipulator controller 132 can be used to control a micromanipulator 134, which can manipulate an item 136, such as a probe, electrode, light guide, or drug injection pipette; page 8, lines 3-11 - responsive to receiving the user indication of the location on the image, the system transforms the location on the image portion 206 (e.g., the X and Y coordinate) and the focus location of the microscope to a position with respect to (e.g., on or within) the specimen in three-dimensional space and directs the probe to the location with respect to the specimen corresponding to the location on the image - in the example relating to a biological specimen, an electrode (e.g., for measuring electrical signals) is typically positioned at the location on or within the biological specimen corresponding to the location on the image); moving the section to be imaged by means of a movement unit of the microscope system into the observation beam path of the image generating unit (page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing); establishing a movement range corresponding to the sample region to be imaged by at least one user input in a graphic user interface of the microscope system, the user interface  displaying a coordinate system and the movement range being defined as a defined movement volume by inputting at least one point in the coordinate system (Fig 5 – view showing a coordinate system used for a computer user interface; Fig. 6 – view showing a coordinate system used for specifying a point in the three-dimensional space under a microscope; Fig. 11 – a screen shot of a control window that is presented as part of a user interface; Fig. 12 – a screen shot of an image window that is presented as part of a user interface allowing an operator to select a location on am image to position an item at a location associated with the selected location; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller); and activating the movement unit by a control unit of the microscope system as a function of the defined movement volume such that a predetermined set of sections is approached and imaged by the image generating unit within the defined movement volume (Figs. 1 and 11; page 2, lines 5-8 – possible graphical representations include an image, a volume rendering, a graphical surface rendering, a stereoscopic image, and the like; page 4, lines 10-12 – method and apparatus for positioning a movable item at an indicated location within a three-dimensional space (or “volume”) viewed under a microscope; page 4, line 27 – page 5, line 13 - as shown in FIG. 1, the system can be arranged so that the stage is fixed and the microscope is moved - alternatively, the stage may be motorized and move the item and the micro-manipulators relative to the microscope - in such an arrangement, the motorized stage is made stable enough to support the micromanipulators because the micromanipulators are attached to the stage - the item 136 is positionable at a location in three-dimensional space - the exemplary system 102 is automated and computer implemented in that it also includes, in addition to the motorized microscope platform 114, a microscope platform controller 118 for controlling movement of the motorized microscope platform 114, typically in response to a command directed to the microscope platform controller 118 - there is also a microscope focus controller 112 for automated focusing; page 37, line 19 – page 38, line 12 – the manipulator coordinates fields 1138 show the current location of an item in manipulator coordinates – the fields can also be used to enter new coordinates for use with the move tool – the focus controller field 1140 shows the current location of the focus controller and can also be used to enter a new coordinate with the move focus tool – the field of view (e.g., microscope platform or stage) controller fields 1142 show the current location of the field of view and can also be used to enter new coordinates with the move tool - the theta field 1144 is the declination angle of the manipulator's drive axis for an item with respect to the horizontal - the phi field 1148 is an angle of clockwise rotation about the z axis, looking down on the stage, starting from the left side - the step field 1150 is the default step size for the numeric keypad that controls item manipulator controllers - the f step field 1152 is the default step size for the arrow keys that control the focus controller - the s step field 1156 is the default step size for the option arrow keys that control the microscope platform or stage controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 13, 2022